On Petition to Rehear.
A petition to rehear has been filecj^ by complainants seeking a reversal of our opinion of June 8, 1956, disallowing a fee for the solicitor for complainants.
It is urged in the petition that we had such a situation as here in Brown v. Knox County, 187 Tenn. 8, 212 S.W. *5742d 673, 5 A.L.R.2d 1264, and that a fee was allowed in that case.
From what we have been able to find it does not appear that Chapter 231 of the Private Acts of 1939 was called to the attention of the Conrt in that case.
The Act among other things provides:
“No officer of said County shall employ any other attorney to represent the said County or any officer, board or commission thereof, save at his own personal expense, unless he shall first be authorized and empowered so to do by the Quarterly County Court of said County.”
In the Brown case the County Solicitor represented the County Court. In the present case the County Solicitor was representing the Commissioners.
It is regrettable that we cannot allow a solicitor’s fee here, as counsel has rendered valuable services, but we are simply without authority to do so in the face of the section of the Act quoted.
There has been another petition filed herein seeking to have our opinion clarified, but since the rendition of the opinion a decree has gone down, which, we think, fully sets out the holding.
The petitions are denied.